 
 
II 
109th CONGRESS 2d Session 
S. 4103 
IN THE SENATE OF THE UNITED STATES 
 
December 7, 2006 
Mrs. Clinton introduced the following bill; which was read twice and referred to the Committee on Armed Services 
 
A BILL 
To prevent nuclear terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nuclear Terrorism Prevention Act of 2006. 
2.DefinitionsIn this Act: 
(1)The term Convention on the Physical Protection of Nuclear Material means the Convention on the Physical Protection of Nuclear Material, signed at New York and Vienna March 3, 1980. 
(2)The term design-basis threat means a profile of the type, composition, and capabilities of an adversary. 
(3)The term formula quantities of strategic special nuclear material means uranium–235 (contained in uranium enriched to 20 percent or more in the U–235 isotope), uranium–233, or plutonium in any combination in a total quantity of 5,000 grams or more computed by the formula, grams = (grams contained U–235) + 2.5 (grams U–233 + grams plutonium), as set forth in the definitions of formula quantities and strategic special nuclear material in section 73.2 of title 10, Code of Federal Regulations. 
(4)The term Nuclear Non-Proliferation Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483). 
(5)The term nuclear weapon means any device utilizing atomic energy, exclusive of the means for transporting or propelling the device (where such means is a separable and divisible part of the device), the principal purpose of which is for use as, or for the development of, a weapon, a weapon prototype, or a weapon test device. 
3.FindingsCongress makes the following findings: 
(1)The possibility that terrorists may acquire and use a nuclear weapon against the United States is an urgent threat to the security of our nation and the world. 
(2)The United States must take a comprehensive approach to reducing this danger, including additional efforts to identify and eliminate terrorist groups that aim to acquire nuclear weapons, to ensure that nuclear weapons and formula quantities of strategic special nuclear material around the world are secure and accounted for to a degree sufficient to defeat the threat that terrorists and criminals have shown they can pose, and to increase the ability to find and stop terrorist efforts to manufacture nuclear explosives or to transport nuclear explosives and materials anywhere in the world. 
(3)Within such a comprehensive strategy, a high priority must be placed on ensuring that all nuclear weapons and formula quantities of strategic special nuclear material worldwide are secure and accounted for. 
(4)Existing programs intended to secure, monitor, and reduce nuclear stockpiles, redirect nuclear scientists, and interdict nuclear smuggling have made substantial progress, but additional efforts are needed to reduce the threat of nuclear terrorism as much as possible. 
(5)The September 2006 National Strategy for Combating Terrorism issued by the White House states, Weapons of mass destruction in the hands of terrorists is one of the gravest threats we face. 
(6)United Nations Secretary-General Kofi Annan has said that a nuclear terror attack would not only cause widespread death and destruction, but would stagger the world economy and thrust tens of millions of people into dire poverty. 
(7)United Nations Security Council Resolution 1540 (2004) reaffirms the need to combat by all means, in accordance with the Charter of the United Nations, threats to international peace and security caused by terrorist acts and directs that all countries, in accordance with their national procedures, shall adopt and enforce effective laws that prohibit any non-state actor from manufacturing, acquiring, possessing, developing, transporting, transferring, or using nuclear, chemical, or biological weapons and their means of delivery, in particular for terrorist purposes, and to prohibit attempts to engage in any of the foregoing activities, participate in them as an accomplice, or assist or finance them. 
(8)The Director General of the International Atomic Energy Agency, Dr. Mohammed El Baradei, has said that it is a race against time to prevent a terrorist attack using a nuclear weapon. 
4.Sense of Congress on the prevention of nuclear terrorismIt is the sense of Congress that— 
(1)the threat of nuclear terror is the most horrific threat the United States faces; 
(2)the President should make the prevention of a nuclear terrorist attack on the United States of the highest priority; 
(3)the President should accelerate programs, requesting additional funding as appropriate, to prevent nuclear terrorism, including combating nuclear smuggling and securing formula quantities of strategic special nuclear material wherever they may be; 
(4)the International Atomic Energy Agency plays a vital role in coordinating international efforts to protect nuclear materials and combat nuclear smuggling and should be funded appropriately to fulfill that role; and 
(5)legislation sponsored by Senator Richard Lugar, Senator Pete Domenici, and former Senator Sam Nunn has resulted in groundbreaking programs to ensure that nuclear weapons do not fall into the hands of terrorists. 
5.Senior Advisor to the President for the Prevention of Nuclear Terrorism 
(a)In generalTitle I of the National Security Act of 1947 (50 U.S.C. 402 et seq.) is amended by inserting after section 101A the following new section: 

101B.Senior Advisor to the President for the Prevention of Nuclear Terrorism
(a)In generalThere is a Senior Advisor to the President for the Prevention of Nuclear Terrorism reporting through the National Security Advisor, who shall be appointed by the President by and with the advice and consent of the Senate. 
(b)Membership on National Security CouncilThe Senior Advisor to the President for the Prevention of Nuclear Terrorism is a member of the National Security Council. 
(c)DutiesThe Senior Advisor to the President shall be responsible on a full-time basis for— 
(1)advising the President on all matters relating to nuclear terrorism; 
(2)formulating United States policies for preventing nuclear terrorism, including— 
(A)developing plans, including measurable milestones and targets to which departments and agencies can be held accountable, to better prevent nuclear terrorism; 
(B)finding and fixing gaps, duplication, and inefficiencies in existing programs and taking other steps to overcome obstacles to accelerated progress to prevent nuclear terrorism; 
(C)overseeing the development, by the relevant Federal departments and agencies, of accelerated and strengthened program implementation strategies and diplomatic strategies; 
(D)overseeing the development of budget requests for these programs and ensuring that they adequately reflect the priority of the problem; and 
(E)identifying such new initiatives as may be needed; and 
(3)coordinating United States efforts to implement such policies. 
(d)StaffThe Senior Advisor to the President may appoint and terminate such personnel as may be necessary to enable the Senior Advisor to perform his or her duties. . 
(b)Conforming amendmentSection 101(a) of such Act (50 U.S.C. 402(a)) is amended— 
(1)in paragraph (6), by striking and; 
(2)by redesignating paragraph (7) as paragraph (8); and 
(3)by inserting after paragraph (6) the following new paragraph: 
 
(7)the Senior Advisor to the President for the Prevention of Nuclear Terrorism; and . 
6.Annual report 
(a)In generalNot later than September 1 of each year, the President, in consultation with the Senior Advisor to the President for the Prevention of Nuclear Terrorism, shall submit to Congress a report on the security of formula quantities of strategic special nuclear material. 
(b)ContentThe report required under subsection (a) shall include the following: 
(1)A section on the program for the removal and security of nuclear weapons, formula quantities of strategic special nuclear material and radiological materials established under section 3132(b) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(b)) including— 
(A)a survey by the Senior Advisor to the President of the facilities and sites worldwide that contain nuclear weapons, formula quantities of strategic special nuclear material, radiological materials, or related equipment; 
(B)a list of sites determined by the Senior Advisor to the President to be of the highest priority, taking into account risk of theft from such sites, for removal or security of proliferation-attractive fissile materials, nuclear weapons, formula quantities of strategic special nuclear material, radiological materials, or related equipment, organized by level of priority; 
(C)a plan, including technical, diplomatic, and other means for the securing or removal of nuclear weapons, formula quantities of strategic special nuclear material, radiological materials, and related equipment at vulnerable facilities and sites worldwide, including measurable milestones, metrics, and estimated costs for the implementation of the plan; and 
(D)a description of the efforts of the governments of such countries to secure such material. 
(2)A section on efforts to establish and implement the security standard and related policies described under section 7. 
(c)FormThe report may be submitted in classified form but shall include a detailed unclassified summary. 
7.Minimum security standard for nuclear weapons and formula quantities of strategic special nuclear materials 
(a)PolicyIt is the policy of the United States to take all possible steps to ensure, as rapidly as possible, that all nuclear weapons and formula quantities of strategic special nuclear materials are secure and accounted for. 
(b)International nuclear security standardIn furtherance of the policy described in subsection (a), and consistent with the requirement for appropriate effective physical protection contained in United Nations Security Council Resolution 1540 (2004), as well as the Nuclear Non-Proliferation Treaty and the Convention on the Physical Protection of Nuclear Material, the President, acting through the Senior Advisor to the President for the Prevention of Nuclear Terrorism, shall seek the broadest possible international agreement on a global standard for nuclear security that— 
(1)ensures that nuclear weapons and formula quantities of strategic special nuclear material are effectively protected against the threats posed by terrorists and criminals; 
(2)takes into account the limitations of equipment and human performance; and 
(3)is verifiable, providing confidence that the needed measures have in fact been implemented. 
(c)International effortsIn furtherance of the policy described in subsection (a), the President, acting through the Senior Advisor to the President for the Prevention of Nuclear Terrorism, shall— 
(1)work with other countries and the International Atomic Energy Agency to assist, and if necessary convince, the governments of any and all countries where nuclear weapons or formula quantities of strategic special nuclear material exist to ensure that security is upgraded to meet the standard described in subsection (b) as rapidly as possible and in such a manner that these measures are sustained after United States and other international assistance ends; 
(2)ensure that United States financial and technical assistance is available to countries where the provision of such assistance would accelerate the implementation of, or improve the effectiveness of, such security upgrades; and 
(3)seek to work with the governments of other countries to ensure that effective nuclear security rules, accompanied by effective regulation and enforcement, are put in place concerning all nuclear weapons and formula quantities of strategic special nuclear materials worldwide, including the implementation of a regulatory design-basis threat (DBT) model in countries with nuclear weapons or formula quantities of strategic special nuclear materials that is designed to defeat the threats posed by terrorists and criminals. 
8.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Energy for fiscal year 2008, $50,000,000— 
(1)to increase international participation in efforts to convert nuclear facilities that operate using highly enriched uranium to operation using low enriched uranium; and 
(2)to remove highly enriched uranium from such facilities. 
 
